Citation Nr: 1718572	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  07-12 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Dodd, Counsel






INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

These matters were previously remanded by the Board for further development in October 2008, September 2012, and February 2016.  The claim has now returned to the Board for further adjudication.


FINDING OF FACT

The evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability, given his educational background and occupational experience.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disability, to include on an extraschedular basis, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of determining one 60 percent disability, disabilities resulting from a common etiology or a single accident are considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321 (b), 4.16(b). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

The Veteran contends that he is not capable of substantially gainful employment due to the functional impairment solely caused by his service-connected posttraumatic stress disorder (PTSD).  In his May 2006 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran has stated that he stopped working on January 1994, when he stopped working as a business services officer due to symptoms of his PTSD.  The Veteran stated that he quit working because his job interaction with other people and completing complex tasks which were made difficult due to his disorder.  It was noted that the Veteran had an educational background of a Master's degree in family counseling.  The Veteran has stated that after he obtained his Master's degree, he has been unable to find work, initially attributing it to general labor force difficulties, but then attributing it to difficulties with his PTSD via aggravating his symptoms interacting with patients.

In an October 2007 lay statement, the Veteran reported that working in the field of counseling brings up his own negative feelings.  In a February 2009 lay statement, the Veteran reported that during his internship, he was suspended twice for inappropriate responses to his client and supervisor.  The Veteran believes that these reactions were caused by his PTSD and that it hurt his overall internship evaluation.  The Veteran reported that he was unable to get references from his supervisors which limited his job opportunities despite earning a 3.85 grade-point average.

The Veteran was provided with a VA examination in July 2005, in which it was noted that he was "actively looking for a job" and "[h]e is trying to network, but he cannot find anything."  The examiner assigned a global assessment GAF score of 55 at that time.  The Veteran stated that he had completed his Master's degree in 2000, but "he has not been able to get work because of the job market."

The Veteran was provided with an additional VA examination in September 2009.  The VA examiner noted that the Veteran presented "with more depressive symptoms, secondary to his lack of employment and his limited social interactions."  There were "ongoing symptoms of concentration difficulties" and "brief instances of heightened irritability with no recent anger outbursts."  There were sleep issues and "ongoing fatigue."  The Veteran stated that he has been unemployed since 2001, and he is currently receiving Social Security Disability.  He stated that since he received his Master's degree in marriage and family therapy, that he has looked for over one-hundred jobs in the past five years, though was unable to find a job, which he attributes to not being licensed.  He was not sure if his level of depression and increased difficulties with word-finding problems by his report, caused some of these difficulties, though he reported that he is motivated to work, but that multiple job searches were unproductive.  The Veteran attributed a good deal of his current depression to his lack of work.  Upon examination, the Veteran was assigned a GAF score of 55.  The examiner stated that the Veteran suffered from "mild to moderate symptoms" which had resulted in "significant difficulties for him, particularly in the area of social relationships."  "He continues to struggle with unemployment, though he reports a history of frequent attempts at finding work with little success."  "[T]he causes for his lack of success are not clear based upon this examination."

The Veteran was provided with an additional VA examination in February 2010.  He stated that his life was "pretty stressful."  The Veteran denied any employment since his last VA examination.  Overall, his last employment was in approximately 2001.  The Veteran reported that he has been applying consistently to jobs and has had no offers.  When asked why this is, the Veteran reported that he believes that he is a victim of age discrimination.  Of note, the Veteran stated that since the last examination he had been arrested once for "breach of peace and interference with a police officer."  He endorsed irritability.  Upon examination, the examiner stated that the Veteran "appears to be functioning at a moderate impaired level at this time."  "There are impairments in interpersonal relationships and ability to gain employment."  Additionally, the Veteran stated that he suffered from social isolation, "terrible" sleep, "extreme[] irritab[ility]," and "horrible" concentration.  The examiner's review of the claims file indicated "a minimal tolerance for stress."  The Veteran was assigned a GAF score of 43. 

Regarding the Veteran's ability to work, the examiner stated "the Veteran reported that he has been trying to find employment.  As the Veteran has not held employment in the last 9 years, it is impossible to say that his capacity to be employed would be right now with any conclusiveness....[O]verall, at this time, it is at least as likely as not that the Veteran is presenting with occupational and social impairment with deficiencies in most areas.  Generally, the main deficiency is his inability to tolerate stress, discomfort, and a perceived lack of control....[I]t is more likely than not that the Veteran's [PTSD] symptoms, at this time, cause at least moderate to severe impairment in his functioning.  The Veteran has not worked in the past 12 months and it is more likely than not that his [PTSD] symptoms have accounted for a moderate-to-severe amount of impairment in job functioning and employability.  As the Veteran has not been employed and, as this examination was not about employability and functional abilities, it is impossible to describe what sort of job the Veteran could have at this time.  However, it does appear that positions that would involve any type of intensity or psychological distress or stress would not be a good fit for the Veteran at this time.

The Veteran was provided with an additional VA examination in April 2012.  The Veteran reported that he earned a Master's degree in 2002, but he does not know why he was unable to find a job despite his efforts.  The examiner noted that the Veteran has moved into a retirement community in Florida in 2010 and he is no longer looking for work.  The VA examiner concluded that the Veteran's PTSD symptoms are not severe enough to prevent him from working.

The Veteran was provided with a Social and Industrial Survey in October 2016.  After reviewing the claims file, the author of cited 2016 social work and industrial survey reported that the Veteran would be more likely to maintain employment in a setting with a limited number of coworkers.  "The Veteran's service-connected mental disorder does not impair his ability to understand and follow instructions....does not impair his ability to retain instruction or sustain attention in simple tasks, but it may contribute to mild/moderate impairment in sustaining concentration on complex tasks."  "The Veteran's service-connected mental disorder may contribute to moderate impairment in task persistence and pace....may contribute to moderate/marked impairment in his ability to respond appropriately to coworkers, supervisors, or the general public....may contribute to moderate impairment in his ability to respond appropriately to changes in the work setting." 

The examiner also assessed the Veteran's employment and educational background within the context of his PTSD.  It was noted that "within this [V]eteran's employment experience as an officer manager/fiscal administrative officer, he would be more likely to maintain employment in a setting with a limited number of coworkers.  He would likely have difficulty in positions that involve interacting with the public."  Regarding the "effect of disabilities and impact on employment," the examiner stated that " the Veteran was able to maintain employment until his divorce in 1993 when he began experiencing significant mental health concerns and began receiving treatment.  He completed his Master's degree in counseling in 2001, but reports being unable to obtain employment in that field for various reasons."

Finally, the examiner stated that "the Veteran reports that his medical conditions and PTSD impair his ability and motivation to engage in activities with others.  Also the [V]eteran reports exhibiting a pattern of anger in his relationships that has caused difficulties both socially and occupationally as noted."

After reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to a TDIU, to include on an extraschedular basis prior to February 1, 2010.

Initially, the Board notes that the Veteran is currently service connected for PTSD with an evaluation of 50 percent disabling prior to February 1, 2010, and 70 percent thereafter.  

Thus, the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) have been met from February 1, 2010, and have not been met prior to that time.  Nonetheless, in regard to the period prior to February 1, 2010, it is noted that in exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned, on an extraschedular basis, upon a showing that the individual is unable to secure and follow a substantially gainful occupation due to service-connected disabilities.  38 C.F.R. § 4.16(b).  As such, the inquiry that follows turns upon a finding of whether the Veteran in unemployable due to his service-connected disability for both the scheduler and extrascheduler periods.

The central inquiry is "whether a veteran's service-connected disability alone is of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not his age or the impairment caused by non-service connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Considering the pertinent evidence in light of the above, the Board finds that the criteria for a TDIU are not met. 

The Board acknowledges that the Veteran has claimed to have been unemployed during the time pertinent to this appeal.  However, as indicated above, unemployed does not mean unemployable. 

A review of the medical evidence of record as well as the Veteran's statements show that his service-connected PTSD has been well-monitored and controlled, so much so that he is able to conduct activities of daily living and had continually sought work throughout the initial portion of the appeals period, particularly prior to 2010.  

Also, the VA examinations of record clearly show that the Veteran, while limited in his abilities to work in a more stressful and socially active setting, would still be fully capable of working in a lower stress setting with little to no social interaction.  Further, there is no indication that the Veteran is limited in terms of performing physical labor due to his PTSD, particularly if it meets the aforementioned requirements of low stress and little social interaction.

The Veteran has argued that his PTSD would prevent him from performing work in the field of counseling because it brings up his own negative feelings.  However, there is nothing that indicates that such is the only job for which he is suited.  His educational and work background shows that the Veteran would be capable of a number of different employment settings apart from counseling, such as business, as seen in his former employment.  Furthermore, the Board notes that the standard for employability under a TDIU inquiry is not whether the Veteran could work his exact same job again.  Rather, the relevant inquiry is whether service-connected disabilities prevent a veteran from securing and following a substantially gainful occupation, and the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment in any capacity.  See 38 C.F.R. § 4.16 (2016); Van Hoose, 4 Vet. App. at 363.  This would include a consideration of other types of employment settings that may or may not necessarily be substantially similar or exactly the same as the veteran's prior employment.  For instance, the Veteran's physical abilities as well as mental abilities, when controlling for stress and social interaction, would show the Veteran to be fully capable of gainful employment.

Based on the above, the Board finds that the evidence does not show the Veteran to be incapable of performing the tasks that comport with his education and occupational experience. 

Thus, a TDIU is not demonstrated by the record as the evidence of record fails to show that the Veteran is unemployable. 

The Board has considered whether the Veteran's claim should be referred to the Compensation Director for consideration of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  When there is plausible evidence that a Veteran is unable to secure and follow a substantially gainful occupation, without any affirmative evidence to the contrary, a Veteran's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Compensation Director.  For the reasons noted above, the criteria for referral have not been met as the preponderance of the evidence is against the Veteran's claim for a TDIU on an extraschedular basis. 

As the evidence fails to establish that the Veteran's service-connected disabilities preclude substantially gainful employment, the criteria for a TDIU are not met, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for a TDIU, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to a TDIU is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


